Citation Nr: 0717525	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder blade injury.  

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1951 
to November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  A 
September 2004 rating decision, denied the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the left shoulder blade, and entitlement to service 
connection for right ear hearing loss.  An April 2005 rating 
decision denied the veteran's claim of entitlement to service 
connection for tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The claims file contains a February 2005 medical assessment 
written by a VA Medical Center Staff Nurse indicating that 
the veteran's "medical history includes arthritis in the 
left shoulder due to injury while in the service, was told he 
had cracked the shoulder blade."  This assessment also 
stated that the veteran "has hearing loss from an accident 
while in the service and now has tinnitus."  Although this 
assessment is supportive of the veteran's claims, there is no 
indication as to whether the Staff Nurse who wrote it had the 
benefit of the veteran's claims file, or whether it was 
instead based solely upon the history provided by the 
veteran.  

It is recognized that VA's duty to assist the claimant while 
developing his claims, pursuant to 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2005), includes obtaining a medical opinion 
whenever such an opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  38 C.F.R. § 4.1 
(2006) provides further that "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
appellant's claims.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following:

1.  Schedule the appellant for a VA 
examination by a physician to determine 
whether the veteran has a left shoulder 
disorder, and if found, whether it bears 
any relationship to service, including 
any treatment or injuries identified in 
the service medical records.  The claims 
file and a separate copy of this remand 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must provide an opinion 
as to whether it is it at least as 
likely as not (a 50 percent or greater 
probability) that a chronic left 
shoulder disorder, if found, is 
related by etiology to service on any 
basis.  A complete rationale for any 
opinions expressed should be provided.  

2.  Schedule the appellant for a VA 
examination by a medical professional to 
determine whether the veteran has right 
ear hearing loss and/or tinnitus, and if 
found, whether they bears any 
relationship to service, including any 
treatment or injuries identified in the 
service medical records.  The claims file 
and a separate copy of this remand must 
be made available to and pertinent 
documents therein reviewed by the 
examiner in conjunction with the 
examination.  The examiner must annotate 
in the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must provide an opinion 
as to whether it is at least as likely 
as not that a right hearing loss 
and/or tinnitus, if found, are related 
by etiology to service on any basis  A 
complete rationale for any opinions 
expressed should be provided.  

3.  Thereafter, review the claims file to 
ensure that the medical opinions are 
responsive to and in compliance with the 
directives of this remand and if they are 
not, implement corrective procedures.  

4.  After undertaking any further 
development deemed essential in addition 
to that specified above, adjudicate the 
appellant's claims of entitlement to 
service connection for residuals of a 
left shoulder blade injury, entitlement 
to service connection for right ear 
hearing loss, and entitlement to service 
connection for tinnitus.  

5.  If any benefit requested on appeal is 
not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case (SSOC) and afford a 
reasonable period of time for a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims for 
service connection and result in a denial.  38 C.F.R. § 3.655 
(2006).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


